73 F.3d 1056
151 L.R.R.M. (BNA) 2408
John P. HERRERA, III and Deborah Herrera, Plaintiffs-Appellants,v.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURE IMPLEMENT WORKERS OF AMERICA;  Local Union 31,United Automobile Aerospace and Agricultural ImplementWorkers of America, UAW;  General Motors Corporation;  L.D.Edwards, an individual;  Charlie Knott, an individual;  E.D.Lyman, an individual;  Joe Powell, an individual;  ClintSimmons, an individual;  Joe Liggins, an individual;  ReneGarcia, an individual;  Bud Carroll, an individual;  John L.Melton, an individual, Defendants-Appellees,
No. 94-3301.
United States Court of Appeals,Tenth Circuit.
Jan. 11, 1996.

Appeal from the United States District Court for the District of Kansas (D.C. No. 92-CV-2132).
William S. Robbins, Jr., The Robbins Group, Kansas City, Missouri, for Appellants.
David W. Whipple, Whipple Law Firm, Kansas City, Missouri (M. Jay Whitman, Associate General Counsel, International Union, UAW, Detroit, Michigan, with him on the brief) for Appellees UAW and all individually named defendants.
R. Kent Sellers (Jack J. Yates, with him on the brief) Gage & Tucker, Kansas City, Missouri, for Appellee General Motors Corporation.
Before TACHA and McWILLIAMS, Circuit Judges, and ELLISON,1 District Judge.
TACHA, Circuit Judge.


1
This dispute arose out of an alleged agreement between defendants General Motors Corporation ("GM") and the United Auto Workers ("UAW") to reduce the number of slots in a job security program.  Plaintiffs John P. Herrera, III, and Deborah Herrera, GM employees and UAW members, asserted claims under Sec. 301 of the Labor Management Relations Act of 1947, 29 U.S.C. Sec. 185, the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. Sec. 411 et seq., the National Labor Relations Act, 29 U.S.C. Sec. 159(a), the Employee Retirement Income Security Act of 1974, 29 U.S.C. Sec. 1101 et seq., and Title IX of the Organized Crime Control Act of 1970 (Racketeer Influenced and Corrupt Organizations), 18 U.S.C. Sec. 1961 et seq.   The district court granted summary judgment for the defendants on all claims, and plaintiffs appeal.  We exercise jurisdiction pursuant to 28 U.S.C. Sec. 1291 and affirm.


2
We review the district court's order of summary judgment de novo.  Applied Genetics v. First Affiliated Securities, 912 F.2d 1238, 1241 (10th Cir.1990).  In so doing, we examine the factual record and inferences therefrom in the light most favorable to the party opposing summary judgment.  Id.


3
After careful review of the record, we adopt the analysis in the Memorandum and Order of the district court.  Herrera v. UAW, 858 F.Supp. 1529 (D.Kan.1994).  We therefore AFFIRM the judgment of the district court.



1
 The Honorable James O. Ellison, Senior District Judge, United States District Court for the Northern District of Oklahoma, sitting by designation